DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/535,087 on May 16, 2022. Please note: Claims 1, 14, 15, 18 and 19 have been amended, and claims 2-4, 7, 9 and 10 have been cancelled. Claims 1, 5, 6, 8 and 11-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on May 16, 2022, overcome the objections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
	“a plurality of first transfer elements that enter an ON state in order; a plurality of second transfer elements that enter the ON state in order; a plurality of first driving elements that are connected to the plurality of first transfer elements and are shifted to a state in which the plurality of first driving elements are able to be shifted to the ON state, when the first transfer elements enter the ON state; a plurality of setting elements that are connected to the plurality of second transfer elements and are shifted to a state in which the plurality of setting elements are able to be shifted to the ON state, when the second transfer elements enter the ON state; a plurality of second driving elements that are connected to the plurality of setting elements and are shifted to a state in which the plurality of second driving elements are able to be shifted to the ON state, when the setting elements enter the ON state; and a plurality of light-emitting elements that are connected to the plurality of first driving elements and the plurality of second driving elements and emit light or increase light emission intensity when the first driving elements and the second driving elements enter the ON state” in claim 1; and “a light receiver that receives reflected light from a target irradiated with light by the light-emitting apparatus” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140132162 A1), hereinafter Kim, in view of Eom (US 20110193892 A1), and in further view of Gu et al. (US 20170200412 A1), hereinafter Gu.

Regarding Claim 1, Kim teaches:
A light-emitting apparatus (FIG. 1: 200-600) comprising:
a plurality of first transfer elements (See Applicant’s disclosure, page 14, lines 5-7; Therefore, the Examiner is interpreting the structure corresponding to the claimed first transfer elements as being thyristors, and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation section”) (See Kim, FIG. 5: the Examiner is interpreting M21 as being a structure equivalent to the disclosed structure; See FIG. 4: each of 510 includes M21, therefore 500 has a plurality of first transfer elements) that enter an ON state in order (See paragraph [0121], lines 1-5; See FIG. 6: the plurality of first transfer elements M21 enter an ON state in order according to CLK);
a plurality of second transfer elements (See Applicant’s disclosure, page 14, lines 5-7; Therefore, the Examiner is interpreting the structure corresponding to the claimed second transfer elements as being thyristors, and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation section”) (See Kim, FIG. 5: the Examiner is interpreting M11 as being a structure equivalent to the disclosed structure; See FIG. 4: each of 510 includes M11, therefore 500 has a plurality of second transfer elements) that enter the ON state in order (See paragraph [0121], lines 23-24; See FIG. 6: the plurality of second transfer elements M11 enter an ON state in order according to the voltage at N11 in FIG. 5);
a plurality of first driving elements (See Applicant’s disclosure, page 14, lines 8-10; Therefore, the Examiner is interpreting the structure corresponding to the claimed first driving elements as being thyristors, and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation section”) (See Kim, FIG. 2: the Examiner is interpreting M5 as being a structure equivalent to the disclosed structure; See paragraph [0054] and FIG. 1: pixel in 10 includes M5, therefore 10 has a plurality of first driving elements) that are connected to the plurality of first transfer elements (See FIGS. 1, 2 and 4: M5 is connected to Em[i] and is therefore connected to M21 as shown in FIG. 5) and are shifted to a state in which the plurality of first driving elements are able to be shifted to the ON state, when the first transfer elements enter the ON state (See paragraph [0078], lines 1-9 and FIG. 6: M5 are shifted to a state in which M5 are able to be shifted to the ON state when Em[i] is applied at a low level, which is when M21 enter the ON state as shown in FIG. 6 at t13);
a plurality of setting elements (See Applicant’s disclosure, page 14, lines 12-13; Therefore, the Examiner is interpreting the structure corresponding to the claimed setting elements as being thyristors, and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation section”) (See Kim, FIG. 2: the Examiner is interpreting M15 as being a structure equivalent to the disclosed structure; See paragraph [0054] and FIG. 1: pixel in 10 includes M5, therefore 10 has a plurality of first driving elements) that are connected to the plurality of second transfer elements (See FIG. 5: M15 connected to M11) and are shifted to a state in which the plurality of setting elements are able to be shifted to the ON state, when the second transfer elements enter the ON state (See paragraph [0121], lines 1-5 and lines 23-24; See FIG. 6: M15 are shifted to a state in which M15 are able to be shifted to the ON state by CLK, when M11 enter the ON state);
a plurality of second driving elements (See Applicant’s disclosure, page 14, lines 10-12; Therefore, the Examiner is interpreting the structure corresponding to the claimed second driving elements as being thyristors, and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation section”) (See Kim, FIG. 2: the Examiner is interpreting M6 as being a structure equivalent to the disclosed structure; See paragraph [0054] and FIG. 1: pixel in 10 includes M6, therefore 10 has a plurality of second driving elements) that are connected to the plurality of setting elements (See FIGS. 1, 2 and 4: M6 is connected to Em[i] and is therefore connected to M15 as shown in FIG. 5) and are shifted to a state in which the plurality of second driving elements are able to be shifted to the ON state, when the setting elements enter the ON state (See paragraph [0078], lines 1-9 and FIG. 6: M6 are shifted to a state in which M6 are able to be shifted to the ON state when Em[i] is applied at a low level, which is when M15 enter the ON state as shown in FIG. 6 at t13); and
a plurality of light-emitting elements (See Applicant’s disclosure, page 9, lines 2-8; Therefore, the Examiner is interpreting the structure corresponding to the claimed light-emitting elements as being last diodes, and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation section”) (See Kim, FIG. 2: the Examiner is interpreting OLED as being a structure equivalent to the disclosed structure; See paragraph [0054] and FIG. 1: pixel in 10 includes OLED, therefore 10 has a plurality of light-emitting elements) that are connected to the plurality of first driving elements and the plurality of second driving elements (See FIG. 2: OLED connected to M5 and M6) and emit light or increase light emission intensity when the first driving elements and the second driving elements enter the ON state (See paragraph [0078], lines 1-9 and the last five lines), 
wherein a plurality of sets each including one of the first driving elements, one of the second driving elements, and one of the light-emitting elements are connected to at least one of the plurality of setting elements (See FIG. 2: one of M5, M6 and OLED form a set, which is connected to at least one of M15 through Em[i] as shown in FIG. 5; See paragraph [0054] and FIG. 1: pixel in 10 includes M5, M6 and OLED, therefore 10 has a plurality of sets connected to M15), and the plurality of light-emitting elements are arranged two- dimensionally (See paragraph [0046]),
where the light-emitting apparatus further comprises a controller (FIG. 1: 100) that performs control (See paragraphs [0043] and [0044]: the controller 100 performs control using the disclosed signals) such that the plurality of light-emitting elements that are arranged two-dimensionally maintain the ON state in a parallel manner (See paragraph [0080], lines 5-10; Therefore, since all pixels maintain the ON state during t3, the plurality of light-emitting elements that are arranged two-dimensionally maintain the ON state in a parallel manner),
wherein the controller performs control such that during a first period, ON-target light-emitting elements, out of a plurality of light-emitting elements that are connected to first transfer elements in the ON state, out of the plurality of first transfer elements (See FIGS. 1 and 2: the Examiner is interpreting ON-target light-emitting elements, out of a plurality of light-emitting elements, as corresponding to the first two rows of light-emitting elements, which are connected to M21 in FIG. 5 in the ON state), are turned on sequentially by the plurality of second transfer elements (See FIGS. 5 and 6: M11 sequentially turn on the first two rows of light-emitting elements, as shown by Em[1] and Em[2]), 
wherein the controller performs control such that during a second period subsequent to the first period, ON- target light-emitting elements, out of a plurality of light- emitting elements that are connected to first transfer elements that are turned on next, out of the plurality of first transfer elements (See FIGS. 1 and 2: the Examiner is interpreting ON-target light-emitting elements, out of a plurality of light-emitting elements that are turned on next, as corresponding to the third and fourth rows of light-emitting elements, which are connected to M21 in FIG. 5 that are turned on next), are turned on sequentially by the plurality of second transfer elements (See FIGS. 4, 5 and 6: M11 sequentially turn on the third and fourth rows of light-emitting elements, as shown by Em[3] and Em[4] in FIG. 4), and
wherein the controller performs control such that during a third period subsequent to the second period, the plurality of light-emitting elements that are turned on during the first period and the second period maintain the ON state in the parallel manner (See paragraph [0080], lines 5-10; Therefore, since all pixels maintain the ON state during t3, the controller performs control such that during a third period subsequent to the second period (after the first four rows of light-emitting elements are turned on), the plurality of light-emitting elements that are turned on during the first period and the second period maintain the ON state in the parallel manner until t14 in FIG. 6),
wherein the controller performs control such that the third period is equal to a time required to turn on the remaining light-emitting elements of the plurality of light-emitting elements (See FIG. 6: after the first four rows are turned on by Em[1]-Em[4], they maintain the ON state until the last row is turned on by Em[n]).
Kim does not explicitly teach (see elements emphasized in italics): 
wherein the controller performs control such that during a third period subsequent to the second period, the rest of the light-emitting elements other than the ON-target light-emitting elements maintain in an OFF state from the first period and the second period in the parallel manner,
wherein the controller performs control such that the third period is longer than the first period.
However, in the same field of endeavor, light-emitting apparatuses (Eom, paragraph [0003]), Eom teaches:
	wherein a controller (FIG. 1: 400) performs control such that during a third period subsequent to a second period (See FIG. 14: a second period corresponds to a period in which valid data VD is output and EM5-EM8 output low level signals, and a third period corresponds to a period in which invalid data NVD is output), the rest of light-emitting elements other than ON-target light-emitting elements maintain in an OFF state from a first period and the second period (See FIG. 14: a first period and a second period occur in a period in which valid data VD. For example, a first period is when EM5 and EM6 output low levels and a second period is when EM7 and EM8 output low levels) in a parallel manner (See FIG. 14: EM1-EM4 and EM9-EMn output high levels throughout the frame, and therefore the rest of light-emitting elements other than ON-target light-emitting elements (other than light-emitting elements connected to rows 5-8) maintain an OFF state from a first period and the second period (during VD) in a parallel manner).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the light-emitting apparatus (as taught by Kim) so the controller performs control such that during a third period subsequent to the second period, the rest of the light-emitting elements other than the ON-target light-emitting elements maintain in an OFF state from the first period and the second period in the parallel manner (as taught by Eom). This would be achieved by modifying Kim to be able to perform partial screen driving, thereby only performing the control shown in FIG. 6 of Kim for the ON-target light-emitting elements, and maintaining the rest of light-emitting elements other than ON-target light-emitting elements in an OFF state throughout the process shown in FIG. 6 of Kim by applying a high-level voltage the entire time, including during the first and second period, as shown in FIG. 14 of Eom. Doing so would enable the light-emitting apparatus to partially drive the display, thereby reducing power consumption (See Eom, paragraph [0174]).
Kim in view of Eom does not explicitly teach (see elements emphasized in italics): 
wherein the controller performs control such that the third period is longer than the first period.
However, in the same field of endeavor, light-emitting apparatuses (Gu, Abstract), Gu teaches:
A third period is longer than a first period (See paragraph [0082]: Therefore, a third period is equal to the total frame time minus the time to turn on the first two rows of OLEDS).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the light-emitting apparatus (as taught by Kim in view of Eom) so the third period is longer than the first period (adopting a display with the resolution, as taught by Gu, resulting in the claimed periods). Doing so would allow the light-emitting apparatus to be used in a high-definition display (See Gu, paragraph [0082]).

Regarding Claim 8, Kim in view of Eom, in further view of Gu teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches:
The light-emitting apparatus according to Claim 1, wherein the controller performs control such that ON-target light-emitting elements, out of the plurality of light- emitting elements that are arranged two-dimensionally, are turned on sequentially and such that after sequential tuning on is completed, the plurality of light-emitting elements that have been sequentially turned on maintain the ON state in the parallel manner (See paragraph [0080], lines 5-10; Therefore, since all pixels maintain the ON state during t3, the plurality of light-emitting elements that are arranged two-dimensionally maintain the ON state in a parallel manner; See FIG. 6: ON-target light-emitting elements, out of the plurality of light- emitting elements that are arranged two-dimensionally, are turned on sequentially by Em[i] becoming a low level and such that after sequential tuning on is completed, the plurality of light-emitting elements that have been sequentially turned on maintain the ON state in the parallel manner until t14).

Regarding Claim 13, Kim in view of Eom, in further view of Gu teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches
An image forming apparatus (See FIG. 1) comprising:
the light-emitting apparatus (FIG. 1: 200-600) according to Claim 1 (See the above discussion of claim 1); and
a driving controller (FIG. 1: 100) that receives input of an image signal (See paragraph [0043]) and drives the light-emitting apparatus in accordance with the image signal such that a two-dimensional image is formed by light emitted from the light-emitting apparatus (See paragraphs [0044] and [0045]).


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Eom, in further view of Gu as applied to claim 1 above, and further in view of Jeon (US 20150130691 A1).

Regarding Claim 5, Kim in view of Eom, in further view of Gu teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches:
The light-emitting apparatus according to Claim 1, wherein the first driving element, the second driving element, and the light-emitting element connected in series (See FIG. 2: M5, M6 and OLED in each set are connected in series).
Kim in view of Eom, in further view of Gu does not explicitly teach:
wherein the first driving element, the second driving element, and the light-emitting element are laminated.
However, in the same field of endeavor, light emitting apparatuses (Jeon, Abstract), Jeon teaches:
	A first driving element (T5), a second driving element (T6), and a light-emitting element (OLED) are laminated (See FIG. 1) (See paragraph [0085], paragraph [0100] and paragraph [0102]; See FIG. 6, illustrating the laminated structure).
Kim in view of Eom, in further view of Gu contained a device which differed from the claimed device by the substitution of the first driving element, the second driving element, and the light-emitting element connected in series, but not laminated. Jeon teaches the substituted element of laminated structures. Their functions were known in the art to provide driving elements and a light-emitting element in a light-emitting apparatus. The structure taught by Kim in view of Eom, in further view of Gu could have been substituted with the laminated structure taught by Jeon and the results would have been predictable and resulted in laminating the driving elements and light-emitting element in various layers.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 6, Kim in view of Eom, in further view of Gu, and in further view of Jeon teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim in view of Eom, in further view of Gu, and in further view of Jeon teaches:
The light-emitting apparatus according to Claim 5, further comprising:
a reference electrode that supplies reference potential (See Kim, FIGS. 1 and 2: ELVSS); and
an ON electrode (See Kim, FIGS. 1 and 2: an electrode providing ELVDD) that supplies current for causing the light-emitting element to emit light or increase the light emission intensity (See Kim, paragraph [0078], lines 6-15 and the last five lines), 
wherein the first driving element, the second driving element, and the light-emitting element are laminated in an order of the first driving element, the second driving element, and the light-emitting element (See Kim, FIG. 2: M5, M6 and OLED are connected in series in an order of M5, M6 and OLED; See Jeon, paragraph [0085], paragraph [0100] and paragraph [0102] and Jeon, FIG. 6: T5 and T6 are first laminated, the OLED is laminated on top of these structures. Therefore, Jeon teaches that T5, T6 and OLED are laminated in an order of the first driving element, the second driving element, and the light-emitting element), the reference electrode is connected on a side of the light-emitting element, and the ON electrode is connected on a side of the first driving element (See Kim, FIG. 2: ELVSS is connected on a side of OLED, and ELVDD is connected on a side of M5).
In addition, same motivation is used as for the rejection of claim 5.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Eom, in further view of Gu as applied to claim 1 above, and further in view of Umezaki et al. (US 20080079001 A1), hereinafter Umezaki.

Regarding Claim 11, Kim in view of Eom, in further view of Gu teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches
The light-emitting apparatus according to Claim 1, wherein the plurality of first driving elements are transistors (See paragraph [0055]) each including a first gate terminal (See FIG. 2: M5 includes a first gate terminal), 
wherein the plurality of second driving elements are transistors (See paragraph [0055]) each including a second gate terminal (See FIG. 2: M5 includes a second gate terminal), 
wherein the plurality of first driving elements are connected to the plurality of first transfer elements via the first gate terminals (See FIG. 2: M5 are connected to Em[i] via the first gate terminals, which are connected to M21 in FIG. 5), and
wherein the plurality of second driving elements are connected to the plurality of setting elements via the second gate terminals (See FIG. 2: M6 are connected to Em[i] via the second gate terminals, which are connected to M15 in FIG. 5).
Kim in view of Eom, in further view of Gu does not explicitly teach (see elements emphasized in italics):
wherein the plurality of driving elements are thyristors, wherein the plurality of second driving elements are thyristors.
However, in the same field of endeavor, light-emitting apparatuses (Umezaki, Abstract), Umezaki teaches:
	A plurality of driving elements (FIG. 71: 80702) are thyristors, wherein a plurality of second driving elements (FIG. 71: 80703) are thyristors (See paragraph [0012]: therefore, the switches 80702 and 80703 in FIG. 71 can be thyristors).
Kim in view of Eom, in further view of Gu contained a device which differed from the claimed device by the substitution of wherein the plurality of first and second driving elements are transistors, instead of thyristors. Umezaki teaches the substituted element of driving elements that are thyristors. Their functions were known in the art to provide switching functions. The transistors taught by Kim in view of Eom, in further view of Gu could have been substituted with the thyristors taught by Umezaki and the results would have been predictable and resulted in driving the light-emitting elements using thyristors.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Eom, in further view of Gu as applied to claim 1 above, and further in view of Sakariya et al. (US 20150364107 A1), hereinafter Sakariya.

Regarding Claim 12, Kim in view of Eom, in further view of Gu does not explicitly teach
An optical measuring instrument comprising:
the light-emitting apparatus according to Claim 1;
a light-receiving unit that receives reflected light from a target irradiated with light by the light-emitting apparatus; and
a processing unit that processes information regarding the light received by the light-receiving unit and measures a distance from the light-emitting apparatus to the target or a shape of the target.
However, in the same field of endeavor, light-emitting apparatuses (Sakariya, Abstract), Sakariya teaches:
An optical measuring instrument (FIG. 1) comprising:
a light-emitting apparatus (See FIG. 2: the display panel formed of emissive pixels 207 and interactive pixels, and the driving components 111, 113, 115 and 117);
a light receiver (See Applicant’s disclosure, page 100, lines 14-19; Therefore, the Examiner is interpreting the structure corresponding to the claimed light receiver as being an imaging device, and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation section”) (See Sakariya, FIG. 5A and paragraph [0040], lines 1-4: the Examiner is interpreting the at least one sensing IR diode 502 included it the at least one interactive pixel 208 as being a structure equivalent to the claimed structure) that receives reflected light from a target (See FIG. 10: 1005) irradiated with light by the light-emitting apparatus (See paragraph [0061]; See FIG. 10C: 1013); and
a processor (FIG. 1: 123) that processes information regarding the light received by the light-receiving unit and measures a distance from the light-emitting apparatus to the target or a shape of the target (See paragraph [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the light-emitting apparatus (as taught by Kim in view of Eom, in further view of Gu) by including it in an optical measuring instrument (as taught by Sakariya). Doing so would allow the light-emitting apparatus to be used to detect distance to determine whether or not to emit visible light (See Sakariya, paragraph [0107] and FIG. 10C).

Claims 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190206967 A1), hereinafter Kim-2, in view of Umezaki, and in further view of Kinoshita et al. (US 20120120176 A1), hereinafter Kinoshita.

Regarding Claim 14, Kim-2 teaches:
A light-emitting device (See FIG. 2) comprising:
a first transistor (T1) that includes a first gate (See FIG. 3) (See FIGS. 4-15: G1 corresponds to a first gate);
a second transistor (T2) that includes a second gate (See FIG. 3) (See FIGS. 4-15: G2 corresponds to a second gate); and
a light-emitting element (OLED) (FIG. 3), wherein the first transistor, the second transistor, and the light-emitting element are laminated (See FIG. 15, showing the laminated structure of T1, T2 and OLED) and connected in series (See FIG. 3: the drain of T1 is connected to the source of T2 via their mutual connection to ELVDD and the drain of T2 is connected to OLED. Therefore, these elements are connected in series), 
wherein the second transistor and the first transistor are stacked in an order of the second transistor and the first transistor (See FIG. 15: from the top down, the second transistor T2 is stacked first, then the first transistor T1 is stacked underneath),
wherein each of the first transistor and the second transistor comprises a source (S1/S2), a drain (D1/D2), and at least one gate (G1/G2) (See FIGS. 4-15: T1 and T2 each include a source, a drain and a gate), wherein each of the first transistor and the second transistor is configured to:
enter an ON state when a gate voltage greater than a threshold level is applied to the gate while an across voltage is being applied between the source and the drain (See paragraph [0046]; See FIG. 3: T1 enters an ON state when a gate voltage greater than a threshold level is applied to the gate via Si while an across voltage is being applied between the source and the drain. T2 enters the ON state when a gate voltage greater than a threshold level is applied to the gate via T1 while an across voltage is being applied between the source and the drain); or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being taught if the prior art teaches at least one of the conditions listed in the alternative)
enter the ON state when the across voltage is applied between the source and the drain while the gate voltage greater than the threshold level is being applied to the gate: and
maintain the ON state while a current greater than or equal to a holding current is flowing between the source and the drain (See paragraph [0046]: Therefore, as long as the gate voltage is above the threshold voltage is applied to the gate, the transistors maintain the ON state while a current greater than or equal to a holding current is flowing between the source and the drain).
Kim-2 does not explicitly teach (see elements emphasized in italics):
a first thyristor;
a second thyristor,
wherein each of the first thyristor and the second thyristor comprises an anode, a cathode, and at least one gate, wherein each of the first thyristor and the second thyristor is configured to:
enter an ON state when a gate voltage greater than a threshold level is applied to the gate while an across voltage is being applied between the anode and the cathode; or
enter the ON state when the across voltage is applied between the anode and the cathode while the gate voltage greater than the threshold level is being applied to the gate: and
maintain the ON state while a current greater than or equal to a holding current is flowing between the anode and the cathode.
However, in the same field of endeavor, light-emitting apparatuses (Umezaki, Abstract), Umezaki teaches:
	A first thyristor (FIG. 71: 80702) and a second thyristor (FIG. 71: 80703) (See paragraph [0012]: therefore, the switches 80702 and 80703 in FIG. 71 can be thyristors).
Kim-2 contained a device which differed from the claimed device by the substitution of first and second transistors, instead of thyristors. Umezaki teaches the substituted element of driving elements that are thyristors. Their functions were known in the art to provide switching functions to drive a light-emitting device. The transistors taught by Kim-2 could have been substituted with the thyristors taught by Umezaki and the results would have been predictable and resulted in driving the light-emitting element using thyristors.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Kim-2 in view of Umezaki does not explicitly teach (see elements emphasized in italics):
wherein each of the first thyristor and the second thyristor comprises an anode, a cathode, and at least one gate, wherein each of the first thyristor and the second thyristor is configured to:
enter an ON state when a gate voltage greater than a threshold level is applied to the gate while an across voltage is being applied between the anode and the cathode; or
enter the ON state when the across voltage is applied between the anode and the cathode while the gate voltage greater than the threshold level is being applied to the gate: and
maintain the ON state while a current greater than or equal to a holding current is flowing between the anode and the cathode.
However, in the same field of endeavor, light-emitting devices (Kinoshita, paragraph [0003]), Kinoshita teaches:
	wherein a thyristor (T1) comprises an anode (81), a cathode (323), and at least one gate (332) (See paragraphs [0069] and [0095]; See FIG. 6B), wherein the thyristor is configured to:
	enter an ON state when a gate voltage greater than a threshold level is applied to the gate while an across voltage is being applied between the anode and the cathode (See paragraph [0124]); or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being taught if the prior art teaches at least one of the conditions listed in the alternative)
	enter the ON state when the across voltage is applied between the anode and the cathode while the gate voltage greater than the threshold level is being applied to the gate: and
	maintain the ON state while a current greater than or equal to a holding current is flowing between the anode and the cathode (See paragraph [0123], last three lines; See paragraph [0126]).
Kim-2 in view of Umezaki contained a device which differed from the claimed device by the substitution of first and second thyristors, but not specifically with the claimed structure. Kinoshita teaches the substituted element of a thyristor comprising an anode, a cathode, and at least one gate and operating in the claimed manner. Their functions were known in the art to allow a thyristor to act as a three terminal switching device. The first and second thyristors taught by Kim-2 in view of Umezaki could have been substituted with the claimed structure and function of the thyristor taught by Kinoshita and the results would have been predictable and resulted in replacing the transistors, as taught by Kim-2, with thyristors having anodes and cathodes, instead of sources and drains.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 15, Kim-2 in view of Umezaki, and in further view of Kinoshita teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim-2 in view of Umezaki, and in further view of Kinoshita teaches:
The light-emitting device according to Claim 14, wherein when a predetermined voltage is applied to a multilayer body (See Kim-2, FIG. 3: ELVDD or ELVSS correspond to a predetermined voltage applied to the multilayer body shown in FIG. 15) including the first thyristor, the second thyristor, and the light-emitting element that are laminated (See Kim-2, FIG. 15, showing a multilayer body including T1, T2, and OLED that are laminated; As discussed above, Kim-2 was modified according to Umezaki and Kinoshita to include thyristors in place of transistors), and the first thyristor and the second thyristor (As discussed above, Kim-2 was modified according to Umezaki and Kinoshita to include thyristors in place of transistors) are shifted from an OFF state (See Kinoshita, paragraph [0123]) to the ON state in accordance with a control signal input to each of the first gate of the first thyristor and the second gate of the second thyristor, the light-emitting element emits light or increases the light emission intensity (See Kim-2, FIG. 3 and paragraph [0067]: T1 is shifted from an OFF state to an ON state in accordance with a control signal input to Si and T2 is shifted from an OFF state to an ON state in accordance with a control signal input to Dj; See Kionshita, paragraph [0124]).

Regarding Claim 16, Kim-2 in view of Umezaki, and in further view of Kinoshita teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim-2 in view of Umezaki, and in further view of Kinoshita teaches:
The light-emitting device according to Claim 15, wherein the first thyristor and the second thyristor are laminated so as to be connected in the multilayer body (See Kim-2, FIG. 15, showing T1 and T2 being laminated so as to be connected in the multilayer body; As discussed above, Kim-2 was modified according to Umezaki to include thyristors in place of transistors).

Regarding Claim 17, Kim-2 in view of Ume Umezaki, and in further view of Kinoshita zaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim-2 in view of Umezaki, and in further view of Kinoshita teaches:
The light-emitting device according to claim 14, wherein the first gate is a first gate electrode (See Kim-2, FIGS. 4-15: the first gate is a first gate electrode G1; See paragraph [0040]), the second gate is a second gate electrode (See Kim-2, FIGS. 4-15: the second gate is a second gate electrode G2; See paragraph [0041]), the second gate electrode is formed by removing a part of the first thyristor (See Kim-2, paragraph [0076]: the second gate electrode G2 is formed by removing (etching) a conductive layer that forms a part of the first transistor T1; As discussed above, Kim-2 was modified according to Umezaki to include thyristors in place of transistors),

Regarding Claim 20, Kim-2 in view of Umezaki, and in further view of Kinoshita teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim-2 teaches:
The light-emitting device according to claim 14, wherein a first island is a connection point connected to a first gate signal line of the first gate (See paragraph [0072]; See FIGS. 4-15: Si corresponds to a first island of conductive material that is a connection point connected to a first gate signal light Si of the first gate, as shown in FIG. 3), a second island is a connection point connected to a second gate signal line of the second gate, the first island and the second island are arranged in different places in a layout of a substrate (See paragraph [0076]; See FIGS. 6-15: Dj1, Dj2 correspond to a second island that is a connection point connected to a second gate signal line of the second gate (see FIG. 3: Dj is a connection point connected to a second gate signal line of G2 via T1)).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim-2 in view of Umezaki, and in further view of Kinoshita as applied to claim 14 above, and further in view of Teraguchi et al. (US 20150279918 A1), hereinafter Teraguchi.

Regarding Claim 18, Kim-2 in view of Umezaki, and in further view of Kinoshita does not explicitly teach:
The light-emitting device according to claim 14, wherein a central portion of the first thyristor and the second thyristor comprises a light emission port.
However, in the same field of endeavor, light-emitting devices (Teraguchi, paragraph [0002]), Teraguchi teaches:
A central portion of a first transistor and a second transistor comprises a light emission port (See FIG. 18: a central portion of first transistor 13B and second transistor 13A comprises a light emission portion through which light LR, LG, LB and LW is emitted. In other words, a central portion between adjacent transistors 13B and 13A comprises a light emission port).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the light-emitting device (as taught by Kim-2 in view of Umezaki, and in further view of Kinoshita) so a central portion of the first thyristor and the second thyristor comprises a light emission port (as taught by Teraguchi). This would be accomplished by placing the first and second transistors (which were modified to be thyristors as taught by Umezaki and Kinoshita) adjacent to each other so a central portion between them is an emission port. Doing so would allow for the light-emitting device to implement a bottom emission type display or a bottom emission type transparent display (See Teraguchi, paragraph [0120]).

Regarding Claim 19, Kim-2 in view of Umezaki, and in further view of Kinoshita does not explicitly teach:
The light-emitting device according to claim 14, wherein the first gate electrode and the second gate electrode are arranged to surround a light emission port.
However, in the same field of endeavor, light-emitting devices (Teraguchi, paragraph [0002]), Teraguchi teaches:
A first gate electrode and a second gate electrode (See FIG. 4: 131 in 13B corresponds to a first gate electrode and 136 in 13A corresponds to a second gate electrode) are arranged to surround a light emission port (See FIG. 18: 131 in 13B and 136 in 13A are arranged to surround a light emission portion through which light LR, LG, LB and LW is emitted. In other words, gate electrodes 131 and 136 of adjacent transistors surround a light emission port).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the light-emitting device (as taught by Kim-2 in view of Umezaki, and in further view of Kinoshita) so the first gate electrode and the second gate electrode are arranged to surround a light emission port (as taught by Teraguchi). This would be accomplished by placing the first and second transistors (which were modified to be thyristors as taught by Umezaki and Kinoshita) adjacent to each other so their gate electrodes surround an emission port. Doing so would allow for the light-emitting device to implement a bottom emission type display or a bottom emission type transparent display (See Teraguchi, paragraph [0120]).

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive in part and moot on the grounds of new rejections.
	Applicant presents arguments regarding claim 1, stating the following (Remarks, page 19): “However, during the period that NVD is output, not only EM1-EM4 and EM9-EMn output high levels, but also EM5-EM8 output high levels. In other words, the state of EM5-EM8 are switched from the ON state to the OFF state. Therefore, Eom does not discloses “the rest of the light-emitting elements other than the ON-target light-emitting elements maintain in an OFF state in the parallel manner” of the present application”. The Examiner respectfully disagrees. Specifically, the Examiner disagrees that because Eom teaches that EM5-EM8 output high levels during the period that NVD is output, that EOM doesn’t teach the argued limitations. In particular, Eom teaches: the rest of light-emitting elements other than ON-target light-emitting elements maintain in an OFF state from a first period and the second period (See FIG. 14: a first period and a second period occur in a period in which valid data VD. For example, a first period is when EM5 and EM6 output low levels and a second period is when EM7 and EM8 output low levels) in a parallel manner (See FIG. 14: EM1-EM4 and EM9-EMn output high levels throughout the frame, and therefore the rest of light-emitting elements other than ON-target light-emitting elements (other than light-emitting elements connected to rows 5-8) maintain an OFF state from a first period and the second period (during VD) in a parallel manner). Therefore, the rest of the light-emitting elements which are controlled by EM1-EM4 and EM9-EMn, are controlled independent of EM5-EM8, and therefore the Examiner maintains that Eom teaches the argued limitations.
Applicant presents arguments regarding claim 1, stating the following (Remarks, pages 19-20): “However, maintaining in the OFF state and maintaining in the ON state are opposite concepts. In other words, Eom teaches away from the technical feature of “the ON-target light-emitting elements turned on during the first and second period maintain the ON state in the parallel manner” of the present application. Therefore, the PHOSITA would not combine Kim and Eom to obtain technical features of “the ON-target light-emitting elements turned on during the first and second period maintain the ON state in the parallel manner” and “the rest of the light-emitting elements other than the ON-target light-emitting elements maintain in an OFF state in the parallel manner” of the present application”. The Examiner respectfully disagrees. In particular, the Examiner disagrees that Eom teaches away from “the ON-target light-emitting elements turned on during the first and second period maintain the ON state in the parallel manner”. Specifically, while Eom shows that ON-target light-emitting elements are switched to the OFF state along with the rest of light-emitting elements, the teachings of Eom do not teach away from having light-emitting elements in the ON-state while the rest of the light-emitting elements are in the OFF state (See FIG. 14: during VD, EM1-EM4 and EM9-EMn causes the rest of the light-emitting elements to be in the OFF state while the ON-target light-emitting elements are in the ON state). Therefore, Eom does not teach away from the argued limitations. Furthermore, Applicant’s argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 (IV.)). In particular, Kim, which is the primary reference in the rejection of claim 1 teaches: wherein the controller performs control such that during a third period subsequent to the second period, the plurality of light-emitting elements that are turned on during the first period and the second period maintain the ON state in the parallel manner (See paragraph [0080], lines 5-10; Therefore, since all pixels maintain the ON state during t3, the controller performs control such that during a third period subsequent to the second period (after the first four rows of light-emitting elements are turned on), the plurality of light-emitting elements that are turned on during the first period and the second period maintain the ON state in the parallel manner until t14 in FIG. 6). Eom is relied upon to render obvious performing partial screen driving, where this is achieved by the rest of light-emitting elements other than ON-target light-emitting elements maintaining in an OFF state. In applying the teachings of Eom to the method of the primary reference Kim, one of ordinary skill in the art would be motivated to maintain the rest of light-emitting elements other than ON-target light-emitting elements in an OFF state throughout the process shown in FIG. 6 of Kim by applying a high-level voltage the entire time, including during the first and second period, as shown in FIG. 14 of Eom, in order to adopt the partial screen driving method of Eom. One of ordinary skill in the art would understand that Eom’s teachings do not require that the driving of the ON-target light-emitting elements, as taught by Kim, be modified in order to adopt this method. Furthermore, Eom provides the motivation for adopting this driving method, which is that doing so would enable the light-emitting apparatus to partially drive the display, thereby reducing power consumption (See Eom, paragraph [0174]). Therefore, the Examiner submits that one of ordinary skill in the art would arrive at the claimed invention based on what is taught by Kim and Eom.
	Applicant argues (Remarks, pages 21-22) that the prior art does not teach the amended features of independent claim 14. These arguments are respectfully moot on the grounds of new rejections. Specifically, Kinoshita has been introduced to render obvious the argued limitation in combination with Kim and Umezaki.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692